UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-2391


SANDRA ROBINSON,

                Plaintiff – Appellant,

          v.

NIELSEN TV RATINGS,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:10-cv-00009-JRS)


Submitted:   April 20, 2011                  Decided:   May 2, 2011


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Sandra Robinson, Appellant Pro Se. John M. Barr, JACKSON LEWIS,
LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sandra     Robinson         appeals    the    district        court’s    order

dismissing, pursuant to Fed. R. Civ. P. 12(b)(6), her complaint

against      her     former        employer,       The     Nielsen         Company,       LLC

(“Nielsen”),        alleging        racial       discrimination,           hostile       work

environment, and retaliation in violation of Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e-

2000e-17 (West 2003 & Supp. 2010).                  We have reviewed the record

and   find    no    reversible       error       with    respect      to   the     district

court’s       adjudication          of      Robinson’s          claims       of      racial

discrimination and hostile work environment.                       Accordingly, as to

those claims, we affirm for the reasons stated by the district

court.       Robinson v. Nielsen TV Ratings, No. 3:10-cv-00009-JRS

(E.D. Va. Oct. 29, 2010).

             A     review    of    the    record    demonstrates,          however,      that

Robinson has alleged facts sufficient to withstand a motion to

dismiss her claim of retaliation.                   To establish a prima facie

case of retaliation, Robinson must show: (1) she engaged in a

protected activity; (2) Nielsen acted adversely against her; and

(3) the protected activity was causally connected to the adverse

action.          Holland v.       Wash.    Homes,       Inc.,   487    F.3d       208,    218

(4th Cir. 2007).            In her complaint, Robinson alleges that she

made three reports of racial harassment to her supervisor and

that she was fired less than a month after making her third

                                             2
report.     Accordingly, Robinson has alleged facts sufficient to

withstand a motion to dismiss as to her claim of retaliation.

Yahenko    v.   Harrah’s      NC    Casino    Co.,    LLC,   446    F.3d      541,   551

(4th Cir.   2006)   (holding        temporal    proximity       between       protected

activity and adverse action can provide prima facie showing of

causality).

            Accordingly,       we    vacate    the    portion      of   the    district

court’s    order   dismissing        Robinson’s       retaliation       claims   under

Rule 12(b)(6) and remand for further proceedings consistent with

this opinion.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and    argument       would    not   aid    the    decisional

process.


                                                           AFFIRMED IN PART,
                                               VACATED IN PART, AND REMANDED




                                         3